DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 7, 18, 24, 30, 51-55, and 60-68 are pending in the instant application.  Claims 51-55 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1, 7, 18, 24, 30, and 60-68 are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed on 04/15/2022 all previous rejections of record have been withdrawn in favor of the instant rejection of the claims as stated below.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 18, 24, 30, and 60-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The nature and breadth of the amended claims filed 04/19/2022 encompass are drawn to a broad and widely varying genus of methods of fermenting a fermentation medium to obtain ethanol said method comprising contacting a recombinant yeast host cell with the fermentation medium under conditions to allow the generation of ethanol; and obtaining ethanol from the fermentation medium; wherein the recombinant yeast host cell expresses a first heterologous nucleic acid molecule comprising a promoter operatively linked to a second nucleic acid molecule coding for a genus of mutated Ras2 proteins comprising any amino acid sequence and structure having increased activity when compared to the wild-type Ras2 protein; the promoter is capable of increasing expression of the second nucleic acid molecule during fermentation when compared to the expression of the second nucleic acid molecule during propagation; the mutated Ras2 protein includes at least one amino acid residue variation when compared to the wild-type Ras2 protein; the fermentation medium comprises xylose and/or arabinose; and the recombinant yeast host cell is capable of utilizing (i) xylose by expressing a third heterologous nucleic acid molecule coding for (a) a xylose reductase and a xylitol dehydrogenase or (b) a xylose isomerase, and/or (ii) arabinose by expressing a fourth heterologous nucleic acid molecule coding for an arabinose isomerase, a ribulokinase and a ribulose 5-phosphate epimerase.

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”


The arguments filed 07/05/2022 have been considered but are not persuasive.   Protein engineering strategies used to make mutated Ras2 protein of any amino acid sequence and structure that includes at least any one amino acid residue variation when compared to the wild-type Ras2 protein using activity assays only provide guidance for searching and screening for the claimed genus of mutated Ras2 proteins comprising any amino acid sequence and structure having increased activity when compared to a wild- type Ras2 protein.  The genus of mutated Ras2 proteins having increased activity when compared to the wild-type Ras2 protein is widely varying and includes any mutants and variants thereof comprising any amino acid sequence and structure.  The specification as originally filed does not disclose a representative number of species by actual reduction to practice to show the applicant was in possession of the claimed genus of methods of fermenting a fermentation medium to obtain ethanol.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures of any mutated RAS2 protein correlate with increased activity which can be used in the production of ethanol.  The specification as originally filed only discloses a mutated Ras2 protein comprising the amino acid sequence of SEQ ID NO: 2 encoded by the polynucleotide comprising the nucleotide sequence of SEQ ID NO: 3; and a method for producing ethanol comprising contacting a recombinant yeast expressing a mutated Ras2 protein comprising the amino acid sequence of SEQ ID NO: 2 with fermentation medium comprising xylose, arabinose or maltose under conditions to allow the generation of ethanol. 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods of fermenting a fermentation medium to obtain ethanol said method comprising contacting a recombinant yeast host cell with the fermentation medium under conditions to allow the generation of ethanol; and obtaining ethanol from the fermentation medium; wherein the recombinant yeast host cell expresses a first heterologous nucleic acid molecule comprising a promoter operatively linked to a second nucleic acid molecule coding for a genus of mutated Ras2 proteins comprising any amino acid sequence and structure having increased activity when compared to the wild-type Ras2 protein; the promoter is capable of increasing expression of the second nucleic acid molecule during fermentation when compared to the expression of the second nucleic acid molecule during propagation; the mutated Ras2 protein includes at least one amino acid residue variation when compared to the wild-type Ras2 protein; the fermentation medium comprises xylose and/or arabinose; and the recombinant yeast host cell is capable of utilizing (i) xylose by expressing a third heterologous nucleic acid molecule coding for (a) a xylose reductase and a xylitol dehydrogenase or (b) a xylose isomerase, and/or (ii) arabinose by expressing a fourth heterologous nucleic acid molecule coding for an arabinose isomerase, a ribulokinase and a ribulose 5-phosphate epimerase.	
Amending the claim to recite a mutated Ras2 protein having increased activity when compared to a wild- type Ras2 protein and comprising an amino acid sequence having 90% identity to SEQ ID NO: 1,  wherein the amino acid residue at position 66 is substituted with a histidine, an isoleucine, an arginine, a leucine, an asparagine, a lysine, an aspartic acid, a methionine, a cysteine, a phenylalanine, a glutamic acid, a threonine, a glutamine, a tryptophan, a glycine, a valine, a proline, a serine, or a tyrosine residue would aid in overcoming the rejection.



Conclusion

6.	No claims are allowed.

7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652